Citation Nr: 0313246	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-26 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to November 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which determined that the veteran's service-
connected low back strain warranted an increased evaluation 
of 20 percent.

A review of the record indicates that the veteran also wishes 
to pursue a claim of entitlement to service connection for a 
cervical spine disorder on a direct basis and as secondary to 
service-connected low back strain.  This issue is not 
inextricably intertwined with the issue now on appeal, see 
Harris v. Derwinski, 1 Vet. App. 180 (1991), nor has it been 
developed or certified for appeal.  38 U.S.C.A. § 7105(c) 
(West 2002).  Therefore, it is referred to the RO for 
appropriate action.


REMAND

In September 1997, the veteran testified at a personal 
hearing at the RO.  During that hearing, he and his 
representative raised the issue of entitlement to service 
connection for degenerative disc disease and degenerative 
joint disease of the lumbar spine, on a direct basis and as 
secondary to service-connected low back strain.  However, the 
RO has not formally adjudicated this issue.  This issue is 
inextricably intertwined with the issue of entitlement to an 
increased rating for the veteran's service-connected low back 
strain and must be formally adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the April 2000 VA examination report shows that 
the examiner indicated that an X-ray of the thoraco-lumbar 
spine would be taken to see if there were any interval 
changes since the previous X-rays taken in 1997.  Review of 
the evidence of record reveals that a radiology report 
pursuant to the April 2000 VA examination has not been 
associated with the claims folder.  On remand, the RO should 
obtain this x-ray report, as well as the additional records 
described below.  The veteran should also be afforded a VA 
examination to assess the current severity of his service-
connected low back strain.

Accordingly, the case is remanded to the RO for the following 
action:

1.  Adjudicate the issue of service 
connection for degenerative disc disease 
and degenerative joint disease of the 
lumbar spine on a direct basis and as 
secondary to service-connected low back 
strain.  Notify the veteran of this 
decision and of his appellate rights.

2.  Make arrangements to associate the 
radiology report referenced during the 
April 2000 VA examination with the claims 
folder.

3.  Make arrangements to obtain the 
veteran's complete treatment records for 
a low back disorder dated from 1996 to 
present from the following:  the Seattle 
and Puget Sound VA medical facilities, 
Group Health Cooperative of Puget Sound, 
and Burien Medical Center. 

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA orthopedic 
examination of the lumbar spine.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays, should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected low back strain, as 
well as any other low back disorder 
determined to be service connected.  

The examiner should note the range of 
motion for the lumbar spine and should 
state what is considered normal range of 
motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner(s) is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should also state whether 
there are any osteoarthritic changes; 
loss of lateral motion; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwait's sign.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.  The examiner 



must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  

5.   Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claim.
6.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished an supplemental 
statement of the case (SSOC) and afforded 
a reasonable period of time within which 
to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




